Citation Nr: 1610326	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-45 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran'


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit ("Tiger Team"), located at the Regional Office (RO) in Cleveland, Ohio. Due to the Veteran's place of residence, the RO in Houston, Texas performed subsequent development. 

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at a VA facility in San Antonio, Texas (Travel Board hearing). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

The Veteran initially filed a single claim for service connection for hearing loss which VA developed as a claim for service connection for bilateral hearing loss. The Board is separating the claims for right ear hearing loss and left ear hearing loss so that they may be adjudicated individually. 

The issue of whether new and material evidence has been submitted to reopen service connection for tinnitus has been raised by the record in a September 2012 claim for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ear hearing loss symptomatology does not meet the qualifying VA criteria for a hearing loss disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim for hearing loss was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a November 2013 remand, the Board directed the AOJ to obtain any identified post-service treatment records and provide an examination to determine the etiology of the claimed hearing loss disorder. The AOJ obtained the identified post-service treatment records in compliance with the Board's remand instructions. The AOJ also obtained a November 2013 VA audiology examination report in which the VA examiner did not provide a clear opinion regarding the etiology of the Veteran's right ear hearing loss. Therefore, the issue of service connection for right ear hearing loss will be remanded. The record contains no objective evidence indicating that the Veteran's left ear hearing loss symptoms meet the qualifying VA criteria for a hearing loss disorder. In the absence of proof of a present disability, there can be no valid claim for service connection. See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). An additional remand to obtain an opinion regarding the etiology of the Veteran's existing left ear hearing loss symptomatology would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The AOJ sufficiently complied with the Board's Remand directives regarding the issue of service connection for left ear hearing loss. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 38 C.F.R. 
§ 3.303(b) applies to the Veteran's claim for service connection for sensorineural hearing loss. Similarly, service connection will be presumed if this "chronic disease" manifested to a compensable degree within the first post-service year. See 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). The threshold for normal hearing is from zero to 20 dB; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

The Board finds the Veteran's claimed left ear hearing loss disorder is not related to service.

The service treatment records do not contain any notation indicating treatment or diagnosis for hearing loss symptomatology during service. On the Veteran's August 1967 discharge examination report, a service examiner noted left ear puretone thresholds as being 10 dB at 500 Hz, five dB at 1000 Hz, zero dB at 2000 Hz, and five dB at 4000 Hz. In a contemporaneous report of his own medical history, the Veteran specifically denied ever having hearing loss. In a September 1967 Statement of Medical Condition, the Veteran stated that there had been no change in his medical condition since the August 1967 discharge examination.  

In a November 2007 statement, the Veteran reported being exposed to noise from artillery, mortars, grenades, and different types of gunfire while serving in Vietnam. He stated that he initially was assigned to an artillery unit, but was reassigned after several months to duty as a cook. 

In a November 2007 VA audiology examination report, the Veteran reported experiencing hearing loss symptomatology with onset in 1967 during Vietnam service. The Veteran did not report any exposure to loud noises outside of service. Upon examination, the VA examiner noted left ear puretone thresholds as being 15 dB at 500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz, 10 dB at 3000 Hz, and 15 dB at 4000 Hz; and reported a left ear speech recognition score of 96 percent. The examiner diagnosed hearing within normal limits in the left ear. 

At the September 2012 Travel Board hearing, the Veteran testified that he started noticing hearing loss symptomatology during basic training. He also reported seeking treatment for hearing loss symptomatology in 1970 or 1971. 

In a November 2013 VA audiology examination report, the VA examiner noted left ear puretone thresholds as being 10 dB at 500 Hz, 10 dB at 1000 Hz, 15 dB at 
2000 Hz, 20 dB at 3000 Hz, and 25 dB at 4000 Hz; and reported a left ear speech recognition score of 96 percent. The examiner diagnosed left ear hearing loss within the higher frequencies (i.e. 6000 Hz or higher). 

Impaired hearing constitutes a disability for VA purposes only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. During the entire appeal period, the Veteran's left ear hearing loss has not met the objective criteria for a hearing loss disability for VA purposes. In the absence of proof of a present disability in compliance with VA criteria, there is no valid claim for service connection and the Veteran's claim for left ear hearing loss must be denied. See, e.g., Brammer, 3 Vet. App. at 225. The benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for left ear hearing loss is denied. 


REMAND

Accordingly, the issue of service connection for right ear hearing loss is REMANDED for the following action:

1. Provide the VA examiner who wrote the November 2013 VA audiology examination with access to the electronic claims file so that she might write an opinion regarding the etiology of the Veteran's right ear hearing loss disorder. If the November 2013 VA examiner is unavailable or unwilling, another qualified examiner should be asked to provide the necessary clarification. If either examiner believes that an additional examination is required, it should be provided.

In reviewing the evidence, the VA examiner should note:

a. The August 1967 service discharge examination report and the Veteran's contemporaneous report of his medical history;

b. The September 1967 Statement of Medical Condition, in which the Veteran stated that there had been no change in his medical condition since the August 1967 discharge examination;

c. The November 2007 VA audiology examination report, to include the right ear hearing loss results;

d. The November 2013 audiology examination report; and

e. The Veteran's lay statements and testimony, to include his credible reports of in-service noise exposure.

After reviewing the record, the examiner is asked to provide an opinion as to whether the Veteran's right ear hearing loss is at least as likely as not related to service or any incident of service, to include in-service noise exposure. 

In writing the opinion, the examiner should note that the lack of objective evidence of hearing loss at separation cannot by itself constitute conclusive evidence that service connection is not warranted.

A complete rationale for this opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim for service connection for right ear hearing loss. If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


